Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Mumtaz Tabbaa, M.D.,
(PTAN: ZZZ30904Z),

Petitioner,
v.
Centers for Medicare & Medicaid Services.

Docket No. C-16-446
Decision No. CR4660

Date: July 14, 2016

DECISION

I sustain the determination of a Medicare contractor, as affirmed upon reconsideration
and ratified by the Centers for Medicare & Medicaid Services (CMS), to reactivate the
Medicare billing privileges of Petitioner, Mumtaz Tabbaa, M_D., effective September 22,
2015.

I. Background

Petitioner requested a hearing in order to challenge the contractor’s determination that I
describe in this decision’s opening paragraph. CMS filed a brief (CMS Br.) in support of
that determination plus five proposed exhibits that are identified as CMS Ex. 1 -CMS
Ex. 5. I receive these exhibits into the record. Petitioner’s representative, Janis Rovetti,
filed a letter in support of Petitioner’s arguments. Petitioner filed no proposed exhibits.

CMS argues that I should enter summary judgment in its favor. It is not necessary that I
decide whether the criteria for summary judgment are met here. Neither CMS nor
Petitioner offered proposed testimony and, consequently, there would be no purpose
served by an in-person hearing. I decide this case based on the parties’ written
submissions.
II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether a Medicare contractor properly determined the effective date of
reactivation of Petitioner’s Medicare billing privileges to be September 22, 2015.

B. Findings of Fact and Conclusions of Law

This case is governed by a regulation, 42 C.F.R. § 424.540. In relevant part the
regulation states:

(a) Reasons for deactivation. CMS may deactivate the Medicare billing
privileges of a provider or supplier for any of the following reasons:

(3) The provider or supplier does not furnish complete and accurate
information and all supporting documentation within 90 calendar days of
receipt of notification from CMS to submit an enrollment application and
supporting documentation, or resubmit and certify to the accuracy of its
enrollment information.

(b) Reactivation of billing privileges. (1) When deactivated for any reason
other than nonsubmission of a claim, the provider or supplier must
complete and submit a new enrollment application to reactivate its
Medicare billing privileges or, when deemed appropriate, at a minimum,
recertify that the enrollment information currently on file with Medicare is
correct.

The regulation plainly tells a provider or supplier that it will be deactivated by CMS if
CMS directs it to submit an enrollment application and the provider or supplier fails to do
so within 90 calendar days. Additionally, it puts the onus on the deactivated provider or
supplier to submit a new Medicare enrollment application if it desires to reactivate its
participation.

CMS has published guidance to its contractors concerning what effective participation
date to assign to a supplier or provider that seeks to reactivate its participation. That date
shall be the date when that the contractor receives a re-enrollment application that it
processes to completion. Medicare Program Integrity Manual (MPIM), § 15.27.1.2. That
guidance is consistent with regulatory requirements governing the effective date of
participation of newly participating suppliers and providers. 42 C.F.R. § 424.520(d).
The contractor and CMS acted appropriately to assign an effective reactivation date to
Petitioner consistent with the regulatory requirements and with the facts of this case. The
earliest date that the contractor could have assigned Petitioner as an effective date of
reactivation of his billing privileges, consistent with this case’s undisputed facts, was
September 22, 2015. 42 C.F.R. § 424.520(d).

The undisputed facts are that on August 11,2014, a Medicare contractor sent a request
for Medicare enrollment validation to Petitioner, a Part B Medicare supplier. CMS Ex. 1.
Petitioner did not reply to this request and so, on February 20, 2015, the contractor
deactivated Petitioner’s enrollment and sent notice of this action to Petitioner. Id. More
than seven months elapsed before Petitioner filed with the contractor an application
(Form CMS-855I) for reactivation of his billing privileges. CMS Ex. 2 at 28. The
contractor assigned Petitioner an effective date of reactivation of his billing privileges of
September 22, 2015, based on its determination of the date of receipt of Petitioner’s
application for reactivation.’ That is exactly what the regulation requires.

Petitioner argues that he is facing “unreasonable penalties” because he dealt with his
Medicare patients in good faith during the period when his Medicare billing privileges
were deactivated. Essentially, he argues that it would be unfair to deny him
reimbursement for the care that he provided during that period inasmuch as he always
acted in good faith.

I have no reason to question Petitioner’s intent or good faith. However, his argument is
an equitable one that I have no authority to hear or decide. See, e.g., Oak Lawn
Endoscopy, DAB CR1187 (2004). In this case the contractor acted entirely consistently
with the requirements of law, and I must sustain the contractor’s determination.

/s/
Steven T. Kessel
Administrative Law Judge

' There is apparent confusion about the date when the contractor received this form. The
contractor reactivated Petitioner’s billing privileges effective September 22, 2015. CMS
Ex. 5 at 2. CMS now says, however, that the contractor didn’t receive the form until
October 16, 2015. CMS Br. at 2 n.1. If that is so, then technically, the earliest
reactivation date that Petitioner could be assigned is October 16 and not September 22.
However, CMS has agreed to assign a September 22, 2015 reactivation date to Petitioner
and so, I do not address the question of whether the regulations allow that.
